Citation Nr: 1737985	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  08-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased initial evaluation for sarcoidosis of the eyes, evaluated as noncompensable from January 31, 2006, 20 percent disabling from October 5, 2011, and noncompensable from December 17, 2013.  

2.  Entitlement to an increased evaluation for sarcoidosis of the lungs, evaluated as 30 percent disabling from September 15, 2005, and as 60 percent disabling from May 15, 2009.

3.  Entitlement to an increased evaluation for liver disease, cholecystitis with sarcoidosis, evaluated as 10 percent disabling from July 1, 1990, 50 percent disabling from February 5, 2009, and 70 percent disabling from July 23, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse (C. B.) 


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to June 1978.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In February 2011, March 2012 and November 2014 rating decisions, the VARO in Phoenix, Arizona, granted increased evaluations; however, as the increases did not satisfy the appeal in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.  

The Board remanded the issues on appeal in July 2016.  An April 2017 rating decision assigned an evaluation for sarcoidosis of the eyes with cataracts of 20 percent, effective October 5, 2011, and of noncompensable, effective December 17, 2013.  

In July 2017, the Board also remanded the issues of service connection for left leg and/or knee disability and right leg and/or knee disability.  The April 2017 rating decision granted service connection for osteoarthritis of the left knee, osteoarthritis of the right knee, right ankle impingement, right knee scar and left knee scar.  The Veteran has not submitted a notice of disagreement with this rating decision and these issues are not before the Board at this time.  

The VARO in Phoenix has jurisdiction of the Veteran's appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the hearing, the Veteran specifically testified that he currently received medical treatment for the disabilities on appeal at the Phoenix VA hospital.  Unfortunately, it does not appear that complete treatment records have been associated with the record.  The most recent VA treatment record from the Phoenix VA Medical Center (VAMC) is dated September 23, 2014, and was printed on September 25, 2014.  On remand, all outstanding VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of any outstanding VA treatment records, to include those from the Phoenix VAMC dated after September 25, 2014.

2.  Then, complete any development deemed necessary in light of evidence obtained pursuant to Paragraph 1, above.

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

